Exhibit 10.3

 

OPNET TECHNOLOGIES, INC.

 

Nonstatutory Stock Option Agreement

Granted Under 2000 Director Stock Option Plan

 

1. Grant of Option.

 

This agreement evidences the grant by OPNET Technologies, Inc., a Delaware
corporation (the “Company”), on                           , 200     (the “Grant
Date”) to                                     , a director of the Company (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2000 Director Stock Option Plan (the
“Plan”), a total of              shares (the “Shares”) of common stock, $0.001
par value per share, of the Company (“Common Stock”) at $         .     per
Share. Unless earlier terminated, this option shall expire on earlier of (i) the
date seven years after the Option Grant Date of such option or (ii) the date
that is 30 days after the date on which the optionee ceases to serve as a
director of the Company or in the event the optionee ceases to serve on the
Board of Directors because of his or her death, the first anniversary of the
date of death. (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended and any regulations promulgated thereunder (the “Code”). Except
as otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule.

 

This option will become exercisable (“vest”) in full on the date of the Annual
Meeting of Stockholders next following the Option Grant Date, provided that the
optionee is serving on the Board immediately prior to such Annual meeting of
Stockholders.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

 

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

 

(b) Termination of Option. Except as provided in paragraph (c) below, the right
to exercise this option shall terminate on the Final Exercise Date, provided
that this option shall be exercisable only to the extent that the Participant
was entitled to exercise this option on the Final Exercise Date. Notwithstanding
the foregoing, if the Participant, prior to the Final Exercise Date, violates
the non-competition or confidentiality provisions of any confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.



--------------------------------------------------------------------------------

(c) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date, this option shall be exercisable, within the period of one year
following the date of death or disability of the Participant by the Participant,
or by a representative designated in a written notice to the Company by the
Participant, providedthat this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

 

4. Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act, or the rules thereunder, and, during the
lifetime of the Participant, this option shall be exercisable only by the
Participant or the Participant’s guardian or legal representative.

 

6. Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

OPNET Technologies, Inc. By:  

 

--------------------------------------------------------------------------------

    Marc A. Cohen     Treasurer

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2000 Director Stock Option Plan.

 

PARTICIPANT:

 

 

--------------------------------------------------------------------------------

Address:

 

 

- 2 -